Case 3:20-cv-18322-BRM-DEA Document 22-1 Filed 05/03/21 Page 1 of 20 PageID: 365




  FRebekah R. Conroy, Esq.
  STONE CONROY LLC
  25A Hanover Road, Suite 301
  Florham Park, New Jersey 07932
  Telephone: (973) 400-4181
  rconroy@stoneconroy.com

  Attorneys for Defendants

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


  PAR PHARMACEUTICAL, INC.,
  PAR STERILE PRODUCTS, LLC,
  and ENDO PAR INNOVATION
                                               Case No. 3:20-cv-18322
  COMPANY, LLC,


                     Plaintiffs,
        v.


  AMNEAL EU, LTD., AMNEAL
  PHARMACEUTICALS COMPANY
  GmbH AMNEAL
  PHARMACEUTICALS OF NEW
  YORK, LLC, AMNEAL
  BIOSCIENCES LLC, and AMNEAL
  PHARMACEUTICALS PVT. LTD,

                     Defendants.


  AMNEAL EU, LTD., AMNEAL PHARMACEUTICALS COMPANY GmbH
     AMNEAL PHARMACEUTICALS OF NEW YORK, LLC, AMNEAL
   BIOSCIENCES LLC, AND AMNEAL PHARMACEUTICALS PVT. LTD’S
         REPLY IN SUPPORT OF THEIR MOTION TO DISMISS
               PLAINTIFFS’ AMENDED COMPLAINT
Case 3:20-cv-18322-BRM-DEA Document 22-1 Filed 05/03/21 Page 2 of 20 PageID: 366




                                         TABLE OF CONTENTS

  I.     Introduction......................................................................................................1

  II.    Par Attempts to Preserve Its Infringement Allegations by Ignoring
         the Steps of Its Patented Methods and Improperly Conflating
         Those “New” Methods with the Old, FDA-Approved Methods of
         Using Vasopressin ...........................................................................................2

  III.   Par’s Inducement Claims Are Speculative and Insufficient to
         Sustain This Action........................................................................................10

  IV.    The Court Can and Should Consider Amneal’s Proposed Labels ................13
  V.     Conclusion .....................................................................................................15
Case 3:20-cv-18322-BRM-DEA Document 22-1 Filed 05/03/21 Page 3 of 20 PageID: 367




                                         TABLE OF AUTHORITIES

                                                                                                                   Page(s)

  Cases
  AstraZeneca Pharm., LP v. Apotex Corp.,
     669 F.3d 1379 (Fed. Cir. 2012) ............................................................................2
  Baraka v. McGreevey,
    481 F.3d 187 (3d Cir. 2007) ...............................................................................13
  Borough of Moosic v. Darwin Nat’l Assurance Co.,
    556 F. App’x 92 (3d Cir. 2014) ..........................................................................14
  In re Burlington Coat Factory Sec. Litig.,
     114 F.3d 1410 (3d Cir. 1997) .......................................................................14, 15
  Cat Tech LLC v. TubeMaster, Inc.,
    528 F.3d 871 (Fed. Cir. 2008) ..............................................................................9
  Cima Labs, Inc. v. Actavis Grp. HF,
    No. 07-cv-893 (DRD), 2007 WL 1672229 (D.N.J. June 7, 2007) .....................15

  Eisai Co. v. Mutual Pharm. Co.,
     No. 06-cv-03613, 2007 WL 4556958 (D.N.J. Dec. 20, 2007) .........................8, 9

  Organon, Inc. v. Teva Pharmaceuticals, Inc.,
    244 F. Supp. 2d 370 (2002) ................................................................................11

  Par Pharma., Inc. v. Hospira, Inc.,
    No. 17-cv-944-JFB-SRF, 2018 WL 3343238 (D. Del. May 11,
    2018) ...................................................................................................................15
  Takeda Pharmaceuticals U.S.A. v. West-Ward Pharmaceutical Corp.,
    785 F.3d 625 (Fed. Cir. 2015) ............................................................................12

  Warner-Lambert Co. v. Apotex Corp.,
    316 F.3d 1348 (Fed. Cir. 2003) ......................................................................2, 12

  Statutes
  21 U.S.C. 355(b)(1)(A)(viii) ......................................................................................7

                                                               ii
Case 3:20-cv-18322-BRM-DEA Document 22-1 Filed 05/03/21 Page 4 of 20 PageID: 368




  21 U.S.C. § 351 ........................................................................................................11

  21 U.S.C. § 355(j) ......................................................................................................7
  35 U.S.C. § 271(e) .........................................................................................1, 2, 5, 8

  35 U.S.C. § 271(e)(2) .............................................................................................8, 9

  Other Authorities
  21 C.F.R. § 314.53(b)(1) ............................................................................................7

  FED. R. CIV. P. 12(b)(6) ...........................................................................................9




                                                             iii
Case 3:20-cv-18322-BRM-DEA Document 22-1 Filed 05/03/21 Page 5 of 20 PageID: 369




  I.    Introduction

        Par attempts to maintain its infringement allegations by ignoring the steps of

  its patented methods and conflating them with the old, FDA-approved methods of

  using vasopressin. However, there can be no dispute that the currently approved

  use of vasopressin to treat septic and post-cardiotomy shock is not the same as the

  patented methods. Par itself distinguished between the FDA-approved methods of

  using vasopressin to treat septic and post-cardiotomy shock and the patented

  methods in (i) pleadings before this Court; (ii) its patents and before the Patent

  Office to obtain those patents; and (iii) its label amendment to the FDA. Contrary

  to Par’s assertions, the infringement inquiry cannot be simplified for purposes of

  jurisdiction. Section 271(e) states that it shall be an act of infringement to submit

  an ANDA for a product “the use of which is claimed in a patent.” The patented

  methods here include steps beyond the old, FDA-approved use of vasopressin for

  the treatment of septic and post-cardiotomy shock. Par ignores these required steps

  and treats them as entirely irrelevant to Par’s ability to maintain an infringement

  suit. This cannot be correct, and Par’s section 271(e) claims should be dismissed.

        Par’s section 271(b) claims are also deficient and depend on speculative

  future events. Par’s Opposition attempts to downplay the unknown fate of Par’s

  requested amendment by arguing that Par’s infringement allegations do not depend

  on Amneal amending its labels. Par instead focuses its infringement arguments on
Case 3:20-cv-18322-BRM-DEA Document 22-1 Filed 05/03/21 Page 6 of 20 PageID: 370




  Amneal merely selling its proposed ANDA products as generic substitutes of Par’s

  VASOSTRICT product. The Federal Circuit has held, however, that marketing a

  product as bioequivalent to another “cannot reasonably be interpreted as an act of

  infringement (induced or otherwise) with respect to a patent on an unapproved

  use.” Warner-Lambert Co. v. Apotex Corp., 316 F.3d 1348, 1364-65 (Fed. Cir.

  2003). Par’s allegations to the contrary are speculative and are not sufficiently

  imminent or certain to support a declaratory judgment claim of infringement.

        As a result, Par’s complaint should be dismissed in its entirety.

  II.   Par Attempts to Preserve Its Infringement Allegations by Ignoring the
        Steps of Its Patented Methods and Improperly Conflating Those “New”
        Methods with the Old, FDA-Approved Methods of Using Vasopressin
        As set forth in Amneal’s motion, Par cannot maintain claims of infringement

  under 35 U.S.C. § 271(e) if the ANDA does not seek approval to market a product

  to be used according to the patented methods. AstraZeneca Pharm., LP v. Apotex

  Corp., 669 F.3d 1379 (Fed. Cir. 2012); Warner-Lambert, 316 F.3d at 1358–59.

  Under section 271(e), Par’s allegations can stand only if Amneal seeks approval of

  a drug “the use of which is claimed in a patent,” and thus requires a comparison of

  Amneal’s proposed labels to the patent claims. But Par does not, and cannot,

  allege that Amneal is seeking approval to market vasopressin for use with patients

  identified as having AA or AT genotypes in accordance with the dosing regimens

  claimed in the asserted patents. As Par acknowledges, Amneal instead seeks


                                            2
Case 3:20-cv-18322-BRM-DEA Document 22-1 Filed 05/03/21 Page 7 of 20 PageID: 371




  approval to market its proposed product for the

                                                                   . (Doc. No. 20 at 5.)

        Yet, Par argues that “Amneal seeks approval to market its vasopressin

  products for the exact same uses claimed in the Patents in Suit:

                                     ” (Doc. No. 20 at 14 (emphasis added); see also

  id. at 1 (“Amneal seeks approval for the use of vasopressin to

                     which is the same use recited in the asserted patent claims.”).)

  Par is wrong in completely ignoring the elements of the claims in the asserted

  patents regarding the specified patient populations and the claimed dosage ranges,

  and is purposely conflating the old and allegedly new methods in its attempt to

  maintain this action. In various contexts, including in its pleadings before this

  Court, its patents, and its amended label, Par has recognized the differences

  between its patented methods and

                      that appears in Amneal’s proposed labels. Par should not be

  permitted to treat the patented methods as different from the FDA-approved

  methods for its own benefit (for example, in securing its patents), and then conflate

  these different methods in its attempt to maintain this patent infringement action.

        Par’s pleadings demonstrate that the patented methods are different

  from the old FDA-approved methods. Par’s assertion that Amneal seeks

  approval to market its vasopressin products for the uses claimed in the ’435 and


                                            3
Case 3:20-cv-18322-BRM-DEA Document 22-1 Filed 05/03/21 Page 8 of 20 PageID: 372




  ’278 patents is belied by contradictory statements in its pleadings. Par admits that

  Amneal is seeking approval to sell its ANDA products

                  and states that VASOSTRICT (approved in 2014) is “commonly

  used” to treat septic shock and post-cardiotomy shock in hospital emergency rooms

  and ICUs. (Doc. No. 14, ¶ 30; Doc. No. 20 at 2, 5.) In contrast, Par refers to the

  patented methods as “new, innovative treatment regimens.” (Doc. No. 20 at 4; see

  also Doc. No. 14, ¶ 41 (“These innovative treatment regimens represent an

  important medical advances [sic] in the way patients suffering from septic shock

  and post-cardiotomy shock can and should be treated with vasopressin.”).) Par

  sought and obtained a patent for “new” and “improved” methods of using

  vasopressin, distinct from the uses of vasopressin that doctors have used for years.

  Par claims to have “unexpectedly” noticed that patients with specific genotypes

  need higher doses of vasopressin than previously used, and explains the differences

  between the old methods of treating septic shock and post-cardiotomy shock and

  its “new” patented methods in its Amended Complaint. (Doc. No. 14, ¶¶ 37-41.)

        Here, as reflected in Amneal’s proposed product labels, Amneal is seeking

  FDA approval to market vasopressin in accordance with “commonly used” (and

  unpatented) methods                                                   . Amneal is

  not seeking approval to market vasopressin for use with patients who have been




                                            4
Case 3:20-cv-18322-BRM-DEA Document 22-1 Filed 05/03/21 Page 9 of 20 PageID: 373




  identified as having AA or AT genotypes in accordance with the “new” dosing

  regimens claimed in the ’435 and ’278 patents, and Par does not allege otherwise.

        Par’s patents distinguish between the patented methods and the prior-

  art, FDA-approved methods of using vasopressin. Although Par now claims

  that the asserted patents are directed to the treatment of septic and post-cardiotomy

  shock (see Doc. No. 20 at 1, 14), that is not what Par told the Patent Office. Par

  recognized in the Background section of the asserted patents that the use of

  vasopressin to treat septic and post-cardiotomy shock was in the prior art:

  “VASOSTRICT® (vasopressin injection, USP) was approved by the United States

  Food and Drug Administration in 2014 to increase blood pressure in adults with

  vasodilatory shock (e.g., post-cardiotomy or sepsis) who remain hypotensive

  despite treatment with fluids and catecholamines.” (Doc. No. 14, Ex. A at 1:20-25;

  Ex. B at 1:26-31.) The patents also cited various prior art references teaching the

  use of vasopressin to treat septic and post-cardiotomy shock. (See, e.g., Doc. No.

  14, Ex. B at 1 (citing Argenziano et al.; “A prospective randomized trial of

  arginine vasopressin in the treatment of vasodilatory shock after left ventricular

  assist device placement” Circulation; 1997; 96 (9 Suppl); pp. 286-290).) These

  methods of using vasopressin for vasodilatory shock had been used by doctors for

  decades and are not “the use of which is claimed in a patent.” 35 U.S.C. § 271(e).




                                            5
Case 3:20-cv-18322-BRM-DEA Document 22-1 Filed 05/03/21 Page 10 of 20 PageID: 374




        In contrast, Par summarized its patented methods as follows: “The treatment

  methods described herein generally comprise determining whether the patient is

  the TT, AA, or AT genotype, and then administering a dosing regimen of

  vasopressin based on genotype.” (Doc. No. 14, Ex. A at 2:29-32; Ex. B at 2:35-

  38.) Par does not and cannot allege that Amneal is seeking approval to market a

  product which includes “administering a dosing regimen of vasopressin based on

  genotype.” Amneal only seeks approval to market vasopressin products to be used

                                                                                . Par

  cannot have it both ways: it cannot tell the Patent Office that patented methods are

  different from the prior-art FDA-approved methods, and then gloss over those

  differences here to maintain its patent infringement action against Amneal.

        In seeking FDA approval to amend the VASOSTRICT label, Par

  recognized that the patented methods differ from the FDA-approved methods

  of using vasopressin. Despite its current arguments blurring the lines between the

  old, FDA-approved indication for using vasopressin and its allegedly novel

  methods, Par recognized that its patented methods are not included in the FDA-

  approved label for VASOSTRICT. The currently FDA-approved label contains

  instructions for using vasopressin to treat septic and post-cardiotomy shock. (Doc.

  No. 14, ¶ 24.) Par has sought to amend its label “to include new instructions

  concerning the dosage and administration of VASOSTRICT® in view of the


                                           6
Case 3:20-cv-18322-BRM-DEA Document 22-1 Filed 05/03/21 Page 11 of 20 PageID: 375




  important, newly discovered information concerning the improved methods of

  administering VASOSTRICT® to patients with AA or AT genotypes.” (Doc. No.

  14, ¶ 42; Doc. No. 20 at 4.) If the patented methods are the same as the currently

  FDA-approved methods, as Par alleges, Par would not have needed to amend its

  label or seek additional FDA approval for the patented methods.

        Moreover, as Par notes, FDA regulations require an NDA sponsor to

  “submit to FDA information on all patents claiming . . . a method of using that

  drug.” (Doc. No. 14, ¶ 14; see 21 U.S.C. 355(b)(1)(A)(viii) (NDA sponsor must

  submit information on patents “for which a claim of patent infringement could

  reasonably be asserted”).) The FDA regulations further require that, in identifying

  the types of method patents that need to be identified, “the applicant must submit

  information only on those patents that claim indications or other conditions of use

  for which approval is sought or has been granted in the NDA.” 21 C.F.R.

  § 314.53(b)(1) (emphasis added).1 The patents asserted here are not listed in the


  1
    Notably, this requirement is not limited to only the conditions treated by the drug,
  but extends to the other conditions of use of the drug, such as dosing regimens or
  patient population. This process of providing patent information to the FDA for
  listing in the Orange Book is an integral part of the litigation scheme established
  by the Hatch-Waxman Act. Once a patent is listed in the Orange Book, any later
  ANDA applicant must file a certification regarding the patent, which triggers the
  deadline for the NDA holder to pursue patent litigation with the benefit of a 30-
  month stay of FDA approval of the ANDA. See 21 U.S.C. § 355(j). Par argues
  that “use” supporting jurisdiction is somehow limited to only the indications in the
  label. (Doc. No. 20, 13-14.) But it would be incongruous if the FDA required
  submission of information regarding patents covering “indications and other
                                            7
Case 3:20-cv-18322-BRM-DEA Document 22-1 Filed 05/03/21 Page 12 of 20 PageID: 376




  Orange Book because the patented methods are not FDA approved and do not

  claim indications or other conditions of the use of vasopressin that are set forth in

  Par’s FDA-approved label. Par recognizes as much: the asserted patents will be

  listed in the Orange Book “upon approval of the label change” adding reference

  to the claimed patient population and dose ranges. (Doc. No. 14, ¶ 43 (emphasis

  added).) Thus, while Par claims this is an infringement action under the Hatch-

  Waxman Act, it is not. Neither the ’435 patent nor the ’278 patent are listed in the

  Orange Book and cannot support Par’s §271(e)(2) claims. See Eisai Co. v. Mutual

  Pharm. Co., No. 06-cv-03613, 2007 WL 4556958 at *14 (D.N.J. Dec. 20, 2007)

  (granting defendants’ motion to dismiss because plaintiffs, “as a matter of law,

  cannot maintain an infringement action pursuant to 35 U.S.C. § 271(e)(2) where

  the allegedly infringed patent was not listed in the Orange Book for the drug at

  issue and the ANDA contained no Paragraph IV certification against the patent.”).

        There can be no dispute that the currently FDA-approved use of vasopressin

  to treat septic and post-cardiotomy shock is not the same as the patented methods

  specifying specific patient populations and dosing regimens. Although Par asserts

  in its opposition brief that the FDA-approved methods are the same as the patented




  conditions of use” for the purposes of triggering Hatch-Waxman litigation, but
  courts ultimately only looked at the “indications” to determine whether a ANDA
  seeks approval for a drug “the use of which is patented.” 35 U.S.C. § 271(e).

                                             8
Case 3:20-cv-18322-BRM-DEA Document 22-1 Filed 05/03/21 Page 13 of 20 PageID: 377




  methods, Par’s amended complaint nowhere contains that erroneous assertion. In

  other words, Par has not and cannot allege that Amneal is seeking FDA approval to

  market a vasopressin product to be used in accordance with the patented methods,

  i.e. administering certain dosing regimens to patients with AA or AT genotypes.

  Because Par’s infringement allegations are untethered to patented methods, Par has

  failed to plead a plausible claim to relief under section 271(e)(2) claims, and the

  Court should dismiss Par’s claims under FED. R. CIV. P. 12(b)(6).

        There is also no justiciable controversy between the parties related to the

  asserted patents because Par cannot point to any evidence that Amneal has engaged

  in any “meaningful preparation” for making a product that will infringe the

  asserted patents. Cat Tech LLC v. TubeMaster, Inc., 528 F.3d 871, 881 (Fed. Cir.

  2008). Par has not alleged—and cannot allege—that Amneal has sought to amend

  its label to include reference to the patented methods or is currently preparing to

  market its product with reference to such unapproved methods. The only

  allegations that Par can make regarding Amneal’s preparation is that Amneal

  may—at some unknown point in the future—amend its label (Doc. No. 14, ¶ 51)

  and that Amneal may market its products once they are approved (Doc. No. 14,

  ¶ 52). These allegations are insufficient to support a claim for a declaratory

  judgment. Eisai, 2007 WL 4556958 at *18 (finding the controversy insufficiently

  immediate for declaratory judgment). Thus, Par’s complaint must be dismissed.


                                            9
Case 3:20-cv-18322-BRM-DEA Document 22-1 Filed 05/03/21 Page 14 of 20 PageID: 378




  III.   Par’s Inducement Claims Are Speculative and Insufficient to Sustain
         This Action

         In its amended complaint, Par discussed FDA labels, explained how it has

  sought FDA approval to amend the VASOSTRICT label, and speculated that

  Amneal would have to amend its labels—all in support of its infringement

  allegations. Amneal pointed out the flaws in Par’s infringement claim in its

  motion to dismiss. (Doc. No. 18 at 6-13.) In its Opposition, Par does not dispute

  that the FDA has not approved the amendment to the VASOSTRICT label to

  include reference to the claimed patient population and dose range. Not only is Par

  unable predict when the FDA will act on Par’s request, Par cannot predict whether

  the FDA will allow such an amendment. Par’s claim that Amneal will need to

  amend its label is similarly speculative. Par cannot say with any certainty what the

  FDA will require as a result of Par’s request to amend the VASOSTRICT label.

         As a result, Par pivots and argues that Amneal will induce infringement of

  the asserted patents by selling its proposed vasopressin product to be used in the

  same manner as VASOSTRICT. 2 Importantly, Par does not allege that Amneal is

  currently preparing to market or will affirmatively market its proposed product for

  use according to the claimed methods in the absence of FDA approval of these



  2
   For purposes of this motion, Amneal does not attempt to disprove the false
  allegations in Par’s complaint. Amneal reserves the right to dispute the accuracy
  of Par’s allegations in due course.
                                           10
Case 3:20-cv-18322-BRM-DEA Document 22-1 Filed 05/03/21 Page 15 of 20 PageID: 379




  methods. Both Par and Amneal are prohibited from marketing a drug for a use that

  is not approved by the FDA. See, e.g., 21 U.S.C. § 351. Instead, Par alleges that it

  will market VASOSTRICT for use according to the patented methods and

  convince doctors to use those methods, and in turn, Amneal’s proposed products

  will be used in the same manner. Par states that its inducement allegations are not

  dependent on Amneal amending its label, but fails to explain how Par will legally

  market VASOSTRICT for use according to the patented methods when it is

  unclear whether the FDA will approve such methods of using VASOSTRICT.

        Without FDA approval of the patented methods, Par cannot market

  VASOSTRICT for use according to the patented methods. See, e.g., 21 U.S.C.

  § 351. If VASOSTRICT can only be marketed for the currently FDA-approved

  methods of using vasopressin to treat septic and post-cardiotomy shock—without

  reference to using certain dosing regimens for certain genotypes—then Amneal’s

  sale of its proposed generic products as a substitute for VASOSTRICT could not

  induce anyone to use the patented methods. Without FDA approval of the patented

  methods, Amneal’s marketing and selling its proposed product as a generic

  equivalent of VASOSTRICT “is a perfectly lawful step” and cannot form the basis

  for Par’s inducement claims. See Organon, Inc. v. Teva Pharmaceuticals, Inc.,

  244 F. Supp. 2d 370, 379 (2002) (Defendants’ marketing of “their product as an




                                           11
Case 3:20-cv-18322-BRM-DEA Document 22-1 Filed 05/03/21 Page 16 of 20 PageID: 380




  across-the-board substitute for [the branded product] for all uses” “is a perfectly

  lawful step, created and regulated by the FDA”).

        Further, Par’s inducement allegations rely completely on the actions of third

  parties that Amneal does not control. The Federal Circuit has repeatedly held that

  mere knowledge that someone may perform the claimed method is not enough to

  be liable for induced infringement. Warner-Lambert, 316 F.3d at 1364-65; Takeda

  Pharmaceuticals U.S.A. v. West-Ward Pharmaceutical Corp., 785 F.3d 625, 631-

  32 (Fed. Cir. 2015) (“label must encourage, recommend, or promote infringement”

  to induce infringement). To induce infringement, Amneal must have specific

  intent and take action to induce someone to perform the claimed methods.

  Warner-Lambert, 316 F.3d at 1365 (“mere knowledge of possible infringement by

  others does not amount to inducement; specific intent and action to induce

  infringement must be proven.”). Here, the only Amneal action Par alleges is

  Amneal marketing its products as substitutes for VASOSTRICT. Assuming this

  allegation to be true for purposes of this motion only, such marketing would not

  constitute an affirmative act to encourage infringement because absent FDA

  approval, Par cannot market VASOSTRICT for use in the patented methods.

        In addition, Par has failed to plead sufficiently concrete facts of direct

  infringement, i.e., that doctors will actually perform the claimed methods. Par has

  not alleged that the current uses of vasopressin are dangerous or lacking in some


                                            12
Case 3:20-cv-18322-BRM-DEA Document 22-1 Filed 05/03/21 Page 17 of 20 PageID: 381




  way. In fact, as Par admits, it has sold VASOSTRICT for use according to the

  FDA approved methods since 2014. (Doc. No. 14, ¶ 21.) Despite alleging that

  failure to use the patented methods could result in “sub-optimal treatment” (Doc.

  No. 14, ¶ 53), Par does not allege that doctors are currently practicing the patented

  methods in their use of VASOSTRICT or that doctors will change their practices in

  order to use the patented methods. And on their face, Par’s allegations are simply

  not plausible. Par alleges that vasopressin is used in “vasodilatory shock,

  including septic shock and post-cardiotomy shock, is a life-threatening condition

  that need to be treated on an emergent basis.” (Doc. No. 14, ¶ 53 (emphasis

  added).) But the patented methods require the patient’s genotype, which takes

  hours if not days to determine. Par nowhere explains how a doctor can practice the

  patented method, including determining the patient’s genotype, and treat

  vasodilatory shock on an emergent basis. 3 Therefore, Par’s infringement

  allegations, based on speculative facts and implausible circumstances for direct

  infringement, are insufficient to maintain this action.

  IV.   The Court Can and Should Consider Amneal’s Proposed Labels
        Par’s arguments that the Court should disregard the Exhibits to Amneal’s

  Motion to Dismiss—the proposed labels to be included with Amneal’s ANDA


  3
   The Court is “not compelled to accept [Par’s] ‘unsupported conclusions and
  unwarranted inferences,’ or ‘[its] legal conclusion couched as a factual
  allegation.’” Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007).
                                            13
Case 3:20-cv-18322-BRM-DEA Document 22-1 Filed 05/03/21 Page 18 of 20 PageID: 382




  products—are misplaced. As Amneal explained in its Motion to Dismiss, courts

  may consider documents “integral to or explicitly relied upon in the complaint . . .

  without converting the motion to dismiss into one for summary judgment.”

  Borough of Moosic v. Darwin Nat’l Assurance Co., 556 F. App’x 92, 95 (3d Cir.

  2014) (quoting In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d

  Cir. 1997) (internal quotations omitted)). This is precisely the situation here.

        Setting aside Par’s characterization of its infringement allegations set forth

  in its Opposition, the allegations in the complaint depend on Amneal’s proposed

  labels and speculation that the FDA will require Amneal to include reference to the

  claimed methods. (See, e.g., Doc. No. 14, ¶¶ 48, 51, 54.) Unlike the cases that Par

  cites, Par’s reliance on Amneal’s proposed labels is not general in nature. The

  plausibility of Par’s infringement allegations turn on the content of what will be

  included in Amneal’s proposed labels, making them exactly the type of “integral”

  documents that courts are permitted to consider.

        Moreover, Par does not claim that consideration of Amneal’s proposed

  labels would be prejudicial to Par. Courts have noted that the primary concern

  with considering documents outside the complaint is lack of notice to the plaintiff,

  but that is not an issue here. See Burlington, 114 F.3d at 1426 (“[T]he primary

  problem raised by looking to documents outside the complaint—lack of notice to

  the plaintiff—is dissipated where plaintiff has actual notice . . . and has relied upon


                                            14
Case 3:20-cv-18322-BRM-DEA Document 22-1 Filed 05/03/21 Page 19 of 20 PageID: 383




  these documents in framing the complaint.” (internal quotations omitted).) As Par

  stated in its Amended Complaint, the FDA requires that an ANDA applicant copies

  the approved label. (Doc. No. 14, ¶ 16.) It does not matter that Par did not

  specifically cite to Amneal’s labels; Par had notice of and relied on the contents of

  Amneal’s labels in framing its complaint. Burlington, 114 F.3d at 1426.

        The cases on which Par relies are inapplicable here. In Cima Labs, Inc. v.

  Actavis Grp. HF, the complaint did not rely on the content of the label or any other

  part of the ANDA. No. 07-cv-893 (DRD), 2007 WL 1672229, at *4 (D.N.J. June

  7, 2007). Similarly, in Par Pharma., Inc. v. Hospira, Inc., as Par recognized,

  references to the ANDA in the Complaint were “limited to the fact of the ANDA's

  filing and to summarize its contents as described in the Paragraph IV notice letter.”

  No. 17-cv-944-JFB-SRF, 2018 WL 3343238, at *2 (D. Del. May 11, 2018). Here,

  on the other hand, Par made allegations regarding the specific contents of the

  labels (how Amneal will instruct doctors to use its proposed products), making

  them appropriate for consideration in this motion.

  V.    Conclusion

        For the reasons set forth in Amneal’s Motion to Dismiss and discussed

  above, Par’s Complaint against Amneal should be dismissed.




                                           15
Case 3:20-cv-18322-BRM-DEA Document 22-1 Filed 05/03/21 Page 20 of 20 PageID: 384




                                     Respectfully submitted,

                                            /s/ Rebekah R. Conroy
                                            Rebekah R. Conroy
                                            STONE CONROY LLC
                                            rconroy@stoneconroy.com
                                            25A Hanover Road, Suite 301
                                            Florham Park, NJ 07932
                                            (973) 400-4181

                                            Of Counsel:
                                            Huiya Wu
                                            Linnea Cipriano
                                            GOODWIN PROCTER LLP
                                            The New York Times Building
                                            620 Eighth Avenue
                                            New York, NY 10018
                                            hwu@goodwinlaw.com
                                            lcipriano@goodwinlaw.com
                                            Tel: (212) 813-8800




                                       16
